 462DECISIONSOF NATIONAL LABOR RELATIONS BOARDon concerted activities or union membership.Respondent herein contended thatthe wall-washing work was not encompassed within the terms of the contract andsought to force acceptance of its contention.Although others may not agree asto how the contract should be interpreted and applied, such disagreement doesnot detract from Respondent's right to seek its interpretation and application.Also,whether the layoffs were merited or unmerited, just or unjust, mild ordrastic are not before the Trial Examiner, the Trial Examiner having only thelimited issue of whether the layoffs were for reasons not sanctioned by Section8(a)(1) and (3) of the Act. In the opinion of the Trial Examiner this was astruggle involving the appropriate composition of the bargaining unit and encour-agement or discouragement of concerted activities or union membership was, atbest,only remotely and indirectly involved.This was not a situation, like thatinvolved inMarlin Firearms,where the natural substantial tendency of Respond-ent'sconduct was to defeat the purposes of the Act and eliminate concertedactivities or union membership and the friendly adjustment of industrial disputes.The Trial Examiner believes and finds that Respondent's conduct was not violativeof the sections of the Act under consideration.In view of the foregoing, it is believed that the complaint, in its entirety, shouldbe dismissed.[Recommendations omitted from publication.]Kermac Nuclear FuelsCorp.andUnited Steelworkers ofAmerica,AFL-CIO,PetitionerKermac Nuclear Fuels Corp.andInternational Brotherhood ofElectricalWorkers,LocalNo. 611, AFL-CIO, Petitioner.CasesNos. 33-RC-708 and 33-RC-710.March 30, 1959SUPPLEMENTAL DECISION, ORDER, AND AMENDEDDECISION AND DIRECTION OF ELECTIONOn February 17, 1959, the Board issued a Decision and Direction ofElections in the above-entitled proceeding,,- in which it directedseparate elections in two voting groups of employees, one consistingof production and maintenance employees and the other of elec-tricians, helpers, apprentices, and electrical repairmen at the mines,mill, and auxiliary departments of the Employer's operations nearGrants, New Mexico.Thereafter on February 24, 1959, the Em-ployer filed a motion for reconsideration of the Decision and Direc-tion of Electionsinsofar asit granted a self-determination electionfor a voting group of electricians in Case No. 33-RC-710. In itsmotion the Employer asserted that since the hearing, it has progressedfrom a construction to a full production stage, as outlined in anaffidavit by Robert L. Cline, its industrial relations manager, datedJanuary 28, 1959; and that a separate voting group of electricians istherefore inappropriate.The Board, on March 6, 1959, issued a telegraphic notice 2 to allparties stating that, unless any party to this proceeding shows goodcause to the contrary, the Board will admit Cline's affidavit into the1122 NLRB 1512.2 The notice also ordered the RegionalDirector todefer the conduct of the electionsdirected pending further action herein.123 NLRB No. 69. KERMAC NUCLEAR FUELS CORP.463record and will reconsider its Decision and Direction of Elections.Answers to such notice were filed by United Steelworkers of America,AFL-CIO, and by Oil, Chemical and Atomic Workers' InternationalUnion, AFL-CIO, who interposed no objections; and by Inter-national Brotherhood of Electrical Workers, Local No. 611, AFI.-CIO, herein called IBEW, who opposed the motion,' but presentedno facts contradicting the facts set forth in Cline's affidavit.Absentgood cause to the contrary, we therefore admit Cline's affidavit intoevidence, and shall reconsider our Decision and Direction of Elec-tions,de novo,on the basis of all the facts now before us.Upon the entire record in this case, the Board 4 finds :The decision in Case No. 33-RC-710 was based on evidence ad-duced at the hearing at a time when the Employer's operations werestill partially in the construction stage and not yet in full production.Such evidence 5 seemingly established that the electricians' unit soughtby the IBEW might constitute an appropriate unit.However, conditions have now changed.Construction work hasbeen completed.The Employer's operations have been organizedon a permanent integrated basis, and the Employer is now operatingon a full production basis.Thus the record shows that the Employ-er'smaintenance division is now divided into three departments-mine maintenance, mill maintenance, and general shops-each undera separate superintendent.All maintenance work throughout theoperations, whether mechanical, electrical, or construction, is per-formed by teams of maintenance employees. Each such team usuallyconsists of two mechanical maintenance men, an electrical mainte-nance man, and a carpenter.A leadman is designated for each team.When the work to be performed is primarily mechanical, themechanical maintenance man with the most ability is designated asthe leadman and the others act as his helpers. The same is true whenthe work to be performed is primarily electrical or construction, inwhich event an electrician or carpenter, as the case may be, is desig-nated as the leadman with the other team members acting as helpers.Thus the maintenance employees perform all types of work regard-less of whether or not it is associated with their classifications, andthe electricians are no longer a part of a separately supervised de-partment.Further, there is no evidence to show that the electrical mainte-nance employees are licensed, or possess and exercise the gamut ofskills characteristic of their craft.They are not hired as journey-3 No answers were received from the other Intervenors."Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Leedom andMembers Rodgers and Jenkins].e Formerly there was a separate electrical maintenance department supervised by a chiefelectrician,a separate electrical shop, and employees were hired as electricians and requiredto have electrical skill and knowledge. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDmen electricians and the Employer has no apprenticeship or formaltraining program for them. They work the same hours, under work-ing conditions and with benefits and interests similar to that of pro-duction and other maintenance employees.Based on all the foregoing, we are unable to find that the skillsand duties of the Employer's electricians are such as to justify aconclusion that they constitute a distinct and homogenous group ofskilled journeymen craftsmen, working as such, or that their in-terests differ materially from those of other employees.As the recorddoes not show that the electricians constitute an appropriate de-partmental group or that they meet requirements for craft status,we find, upon reconsideration of the entire record, that the unitsought by the IBEW does not constitute a separate appropriateunit, and that they are properly a part of the production and main-tenance unit found appropriate herein.6Upon the entire record herein, we now find that the followingemployees constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act: Allproduction and maintenance employees at the Employer's mines, mill,and auxiliary departments at its operations near Grants, NewMexico, including electricians, helpers, electrical repairmen, andplant clerical employees, but excluding office clerical and profes-sional employees, guards, and all supervisors as defined in the Act.[The Board dismissed the petition in Case No. 33-RC-710.][Text of Amended Direction of Election omitted from publica-tion.]9 SeeAmericanBrass Company,120 NLRB 1276;E. I. DuPontde Nemours&Company,119 NLRB 723;Precision Castings Corporation,114 NLRB 63.UnitedPackinghouseWorkers of America,AFL-CIOandM. L. TaliaferroThomas H. Vincent,As Agent of United Packinghouse Workersof America,AFL-CIOand M. L.TaliaferroLocal No. 680, United Packinghouse Workers of America, AFL-CIOandR.L. Zeigler,Inc.Cases Nos. 10-CB-849, 10-CB-852,and 10-CB-854.March 31, 1959DECISION AND ORDEROn January 6, 1959, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceedings, findingthat the Respondents had engaged in and were engaging in certainunfair labor practices in violation of Section 8(b) (1) (A) of the123 NLRB No. 53.